Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments, remarks, and 1.132 declarations of Inventor Jajosky, 2/25/21, are acknowledged.  

2.   Claims 7, 14, 15, and 21-28 are under examination.

3.   In view of Applicant’s amendments the previous rejection under 35 U.S.C. 112(a) for the introduction of new matter into the claims has been withdrawn.

4.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.   Claims 7, 14, 15, and 21-28 stand rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

As set forth previously, The induction of immune tolerance in humans has been the Holy Grail of auto-immunologists for decades.  While immune tolerance has been easily inducible in experimental animal models for over three decades, attempts to induce said tolerance in humans have been completely unsuccessful in multiple different documented instances.  See for example, Marketletter (9/13/99, of record) which teaches the complete failure of tolerance induction in human trials.  Both Myloral (for multiple sclerosis, MS) and Colloral (for rheumatoid arthritis, RA) provided successful results in inducing tolerance in small in-bred animal models, however, both were complete failures in human trials.  Also see Pozzilli et al. (2000, of record), wherein the authors demonstrate that, while the induction of tolerance to insulin for the treatment of human diabetes might have been expected, it simply did not occur.  The authors could only speculate as to the reasons for the trial’s failure.  The authors did note one complicating factor that has been reported several times, and will have to be considered in all future work, a large placebo effect wherein both the treated and control subjects showed similar temporary improvement.  Three years later Skyler et al. (2005) reported another failure in one of the largest placebo-controlled tolerance trials ever performed in humans.
     Other investigators have gone beyond simply reporting and have tried to consider the reasons for the unexplained problems in establishing human tolerance.  See, for example, Dong et al. (1999, of record):
“Despite the fact that it has been relatively easy to induce true tolerance in small experimental animals, translating these studies into larger animals and humans has been much more difficult to achieve.  Some of the hurdles that may explain this dilemma are summarized in Table 3. Even if we have the ideal strategy to use in humans, the lack of reliable predictable assays for rejection or tolerance still does not allow us to know if a patient is truly tolerant so that immunosuppressive agents may be withdrawn”, (emphasis added).

In another attempt to explain these repeated failures Goodnow (2001, of record) states:
“Obtaining the desired response [tolerance] with these strategies [tolerance induction] is unpredictable because many of these signals [tolerogenic] have both tolerogenic and immunogenic roles,”
(see the Abstract).  The author goes on to teach that while the induction of tolerance might be considered “an attractive notion”, the method has failed in humans because of the lack of understanding of the mechanisms involved (page 2120, column 2).  

More recently, Kraus and Mayer (2005, of record) looked at tolerance induction in inflammatory bowel disease (IBD).  They reported the ease with which tolerance is induced in in-bred experimental mice and contrasted that with the difficulty in inducing tolerance in humans.  Speculating on the reasons for the difference the authors considered a lack of dosing optimization but went on to report:
“…the mechanisms of tolerance induction in humans and mice appear to be fundamentally different.”  

Most importantly, Kraus and Mayer report a genetic component wherein many IBD patients and their family members appear to be incapable of becoming tolerant because they lack the ability to generate the required T regulatory cells.  If confirmed, this would mean that no tolerance induction regime could work in these patients or any patients lacking the required genetic components.  

Even more recent work has attempted to duplicate favorable results established in in-bred animal models in a more complex mouse model more realistic to the out-bred human population.  See, for example, Bell et al. (2008, of record).  The authors employed F1 hybrid mice (a cross between two in-bred strains) wherein they asked if toleragens that worked in the parent strains would induce tolerance in the crossed F1 hybrid mice.  Unfortunately the results showed that in one instance not only was tolerance not induced, but disease was actually exacerbated.  Thus, the work serves as a clear demonstration that the induction of immune tolerance is far from predictable in anything other than carefully chosen in-bred experimental mouse strains.

Finally, consider the teachings of Weiner et al. (2011, of record).  Long a champion of immune tolerance (the Inventor of both Myloral and Colloral) more recently Weiner has taken a more cautious stance:
“Although there is a large literature on the treatment of animal models by mucosal tolerance and some positive results in humans, this approach has yet to be translated to the clinic.”
  
What Weiner now recognizes and admits are the previously unrecognized complexities in achieving immune oral tolerance in humans.  The “swallow a low dose, establish immune tolerance” unrealistically simplistic approach has been replaced by:
“The successful translation will require defining responsive patient populations, validating biomarkers to measure immunologic effects, and using combination therapy and immune adjuvants to enhance Treg induction."
Thus, Weiner’s conclusion:
“Despite the extensive literature on the effectiveness of oral tolerance to treat diseases in animals, and some positive reports in phase II trials, this approach has yet to successfully translate to the clinic in phase III trial…One of the major goals of immunotherapy is to induce Tregs and, to date, there are no specific methods to do this in vivo.  ”

Applicant has previously complained, without explanation or support, that oral tolerance is not the same as the type of tolerance induced by i.v. injection.  Accordingly, Ludvigsson et al. (2012) is now cited.  While not injected i.v., the authors report that the subcutaneous injection of a GAD-alum mixture had no significant effect in inducing tolerance:
	“RESULTS
 The stimulated C-peptide level declined to a similar degree in all study groups, and the primary outcome at 15 months did not differ significantly between the combined active-drug groups and the placebo group (P=0.10). The use of GAD-alum as compared with placebo did not affect the insulin dose, glycated hemoglobin level, or hypoglycemia rate. Adverse events were infrequent and mild in the three groups, with no significant differences.”
“CONCLUSIONS
 Treatment with GAD-alum did not significantly reduce the loss of stimulated C peptide or improve clinical outcomes over a 15-month period. (Funded by Diamyd Medical and the Swedish Child Diabetes Foundation; ClinicalTrials.gov number, NCT00723411.)”

While these cited references do not teach the method of the instant claims, they serve to show the difficulty of establishing immune tolerance, particularly in humans.  And they demonstrate that considerable enablement would be required.

Even assuming that immune tolerance could be achieved in a human subject, the specification is not enabling of the claimed invention.  Interestingly, the specification discloses reasons why the claimed invention would not be expected to work.  See, for example, page 4:
“Covalently linking proteins onto the surface of RBCs, using a chemical reaction, could overcome the challenges associated with surface loading of proteins onto RBCs. However, methods of covalently linking peptides / proteins to the surface of RBCs, are either damaging to the RBCs, labor-intensive, or time-consuming. V. Muzykantov discloses that using cross-linking agents and procedures (e.g. EDC alone) to couple proteins or peptides to RBCs grossly damages the RBC cell membrane, reducing RBC plasticity, resistance to lytic agents and biocompatibility (V. Muzykantov, Expert Opin Drug Deliv. 7(4):403-427 (2010)). In addition, S. Prasad discloses that coupling bovine insulin to RBCs takes 1 hour, which is a significant amount of time, and that the transfusion of bovine insulin linked to RBCs (made using EDC) results in “cell lysis, release of hemoglobin and toxicity” (Prasad, S., et al. J Autoimmun. 39(4):347-353 (2012)). Thus, EDC crosslinking is a time-intensive process, damaging to the RBCs, and results in unwanted toxicity and hemolysis.”

Note that EDC is employed in the method of the instant claims.  

It must also be noted that the examples of the specification contain no attempt at tolerance induction whatsoever.  The relevant examples of the specification are only generic and prophetic.  Example 1 discloses how to make the peptide conjugated red blood cells (RBCs) of the claims.  Example 2 discloses the “activation” of said conjugates.  Example 3 discloses that the conjugates are prophetically tolerogenic, whereas Example 4 discloses that the conjugates are prophetically immunogenic, the exact opposite.  Example 5 discloses the use of the conjugates to prophetically reduce antibody titers.  And Example 6 prophetically discloses that the half-life of the conjugates can be “regulated”.  Note that no data is presented in the examples to support any of these allegations.

Confusingly, earlier in the DETAILED DESCRIPTION OF THE INVENTION section if the specification.  A page 25 the specification discloses that adding some “heat-damaged” conjugates to “non-damaged” conjugates “…can enhance immunization”.  Further, the conjugates can be used to remove pathogenic antibodies.  Neither of these teachings even remotely comprise a showing of the induction of immune tolerance.

Regarding the new limitation of Claim new Claim 28, neither the specification nor the examples provide adequate support for the “reducing antibody titer of a specific antibody”.   Again, the new limitation appears to comprise only speculation or wishful thinking. 

Applicant’s arguments filed 2/25/21, have been fully considered but are not found persuasive.  Applicant alleges:
“Applicant maintains that the disclosure of the method of making the protein-conjugated red blood cells (RBCs), administering them to the subject, and working examples that show the method induces immune tolerance in established animal models…”

As set forth previously, the specification comprises no such showing.  It merely discloses speculation that the claimed method would function as claimed.

Applicant cites the ‘692 patent (of record) as:
“…teaching a method of inducing immune tolerance, said method comprising the i.v. administration of autologous or allogenic RBCs to which the antigen to which immune tolerance is sought is covalently attached employing EDC (ECDI in the reference).”

A review of the reference reveals no claims recite a method of inducing immune tolerance.  Regardless, each application is examined on it’s own merits.

Applicant states:
“Arguments from the previous response are reproduced below.”

As the arguments have been addressed previously they need not be addressed again here.

Applicant cites a newly submitted 1.132 declaration of Inventor Jajosky.  Said declaration will be addressed here.

When considering the probative value of a 1.132 declaration the Examiner must consider several factors.  Included in those factors are the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion (MPEP 716.01(c)). 
 
Regarding the Declarant’s interest in the outcome, said Declarant is an Inventor and therefore has an obvious interest in the outcome of the case.  

In sections 7-10 the Declarant shows that he can attach proteins to RBCs using “the APEX Method” (sic).

It is unclear as to whether or not this is the method of the specification and instant claims.  Indeed, the term “the APEX Method” (sic) is disclosed just once at page 12 of the specification:
“The term “APEX” stands for activated-protein erythrocyte crosslinking.”

Regardless, such is clearly not a showing of inducing immune tolerance.

In sections 11 the Declarant shows that protein attached to autologous RBCs can persist in mouse blood for greater than 30 days.

Such is not surprising as the average lifespan of an RBC is 120 days.

In sections 12 the Declarant shows that autologous sulfo-HEL activated HEL-RBCs can reduce the level of anti-HEL IgG in mouse blood.

First note that the data of Figure 6 are illegible.  Also note that the showing is not commensurate in scope with the claims.

In sections 13 the Declarant shows that RBCs conjugated with high levels of protein will actually induce an immune response.

First note that the data of Figure 7 are illegible.  Also note that the showing is not commensurate in scope with the claims.

In sections 14 the Declarant alleges to show “inducing immune tolerance”.

First note that the data of Figure 8 are again illegible.  Regardless, a showing of a reduced level of antibodies in a highly artificial experimental model is not a showing of the inducing of immune tolerance.

Section 15 cites Figure 9 which is illegible.

In sum then, the Declarant shows the attachment of OVA or HEL to mouse RBCs by a single method, that in some instances the administration of these cells will induce an immune response, but in some instances a reduction on anti-HEL IgG antibodies can be shown.  Even in the latter case the claims recite no limitations regarding the administration of RBCs that might reduce the antibody level as opposed to inducing an immune response.  And certainly none of the Inventor’s new data even approaches a showing of “…inducing immune tolerance” which would clearly also include B and T suppression and unresponsiveness, not just a clearing of a few IgG antibodies.  See page 12 of the specification:
“The term “immune tolerance” refers to a state of unresponsiveness to a specific antigen or group of antigens to which a subject is normally responsive. Immune tolerance is achieved under conditions that suppress the immune reaction and is not just the absence of an immune response”.

6.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.   Claims 7, 14, 15, 21-28 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,260,692 in view of U.S. Patent No. 10,201,596.

As set forth previously, The ‘692 patent teaches a method of inducing immune tolerance, said method comprising the i.v. administration of autologous or allogenic RBCs to which the antigen to which immune tolerance is sought is covalently attached employing EDC (ECDI in the reference) (see particularly column 2, lines 39-46, column 9 lines 5-9, and Claims 1-4).

The reference differs from the claimed invention in that it does not teach factor VIII as the antigen nor the use of
N-hydroxysuccinimide (NHS)

The ‘596 patent teaches the attachment of antigens to which immune tolerance is sought to particles covalently employing both EDC and NHS as well as factor VIII as the antigen of interest for administration for the treatment of hemophilia (see particularly column 16, lines 11-24 and column 33, lines 15-24).

It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to employ EDC and/or NHS of the ‘596 patent in the protein coupling method of the ‘692 patent given the teachings that both were known at the time of filing.  The choice would have depended on availability and familiarity of the skilled artisan.  Further, the substitution of known equivalents for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  It would also have been obvious to employ factor VIII as the antigen given the teachings of the  ‘596 patent that tolerance to factor VIII was desirable in hemophiliacs.  The limitation that the administration of the RBCs would not generate a humoral response would have been obvious in that the point of the method was to generate immune tolerance, i.e., the opposite.  Claims 21, 22, 26 and 27 are included in the rejection as the density of the antigens on the surface of the RBCs and the solvents and conditions employed would have simply comprised routine optimization.  Claim 28 is included in the rejection because the properties of the administration of the RBCs of the claims cannot be separated from the claimed invention.

Applicant’s arguments filed 2/25/21, have been fully considered but are not found persuasive.  Applicant argues a lack of expectation of success.

Applicant is advised that the cited patents combined teach the method steps of the instant claims.  Accordingly, the combined reference render the instant claims obvious.  But also note that the references claim treatment only.

8.   The following new rejections were necessitated by Applicant’s amendment.

9.   The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

10.  Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Specifically, the recitation of “…autologous allogenic RBCs” renders the claim vague and indefinite.  Accordingly, the metes and bounds of the claim cannot be determined.

11.   Claims 26 and 27 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

The state of the art at the time of filing was clearly not advanced enough to allow the skilled artisan to attach exactly 200 antigen molecules to an RBC.  Note that the specification makes no showing of such precise skills.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”


In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the teachings of the art, and the minimal showing of the specification, it would take undue trials and errors to practice the claimed invention.

12.  Claim 28 is rejected under 35 U.S.C. § 112, first paragraph, as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for the new limitation of Claim 28:
	“…autologous allogenic RBS…”.

	The term is not found in the specification.

13.  No claim is allowed. 

14.  Applicant's amendment and action necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



G.R. Ewoldt, Ph.D., 4/11/21
Primary Examiner
Technology Center 1600


/G. R. EWOLDT/Primary Examiner, Art Unit 1644